r




OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                 AUSTIN
Honorable George FL Sheppard, Page 2


that when oil la found upon which the tax therein provided for
has not beeh paid, any sheriff or other peace officer is authorized
to levy on said 011 by notice to the owner or other persons in
charge that said oil is levied on for taxes due on it, and after
ten day8 notice posted at the slto of the 013 said offloera shall
proceed to sell said oil to the highest bidder for cash to effect
a colleotlon of said taxes.
        Subaeotion % of Section 1 of said article defines a first
purchaser as any person purchasing orude oil from the producer.
%e understand from your letter that the Cordoia Gathering System
is In the busirleseof gathering and purchasing crude oil fW
the produamr. ft is thererare the opinion of this Departaent,
that u  8u6h purohaaer it 5.8liable to pay the goat prodPotIon
tu on the oil rhloh   It purebaae8, but ia ontitled to deduat au&
tuo8  _ironrthe pa-r&   to tbo pmduou.    It 18 the respolufbillty
of the Cordova Gat!avrlng Sy8tu to datermina who the produoar of
thin     overqp      oil      ie,   a8 the State is entitled     to ita   tam8        on all
oil produmb  and the first pmrahusnr baa tbs napoa8ibllity or
~~~~aoth"              06q+@.lerand mst leek to tbs .prodmor
                    The ract that '&ho pumbaur inoorrutl~ muga
tin oil ulimnit f&us it iato it8 plpa lines will not d&oat the
8tak'S  tam*.
            ft    uus         that the     Cordova




it&or,      own 8ooh oil             it   ia br roamaS     b6ilw tha purohirr
tbm0r       0-n      tw             tha   8eller18
                                      asknoon ana srrn tbowh                          the
wllar      ha8 never been.pald ror It, and as auoh prvehrur                      it    lm
liable     to the Stat* iOr the &roaa production tUw8 tbXW3b

            Eoping         that     this -18         ptw queatioa, we are
                                                 Very traly yaurn
                                              ATTORRfPPGRRERAL OP‘Pl!XAS


                                                             D. D. Mahon




                                                                                      0
                                                                ASSISTANT
                                                                                        APPROVED
                                                                                         OPlNlON
                                                                                       COMMI’I-EE

                                                                                       svWtr
                                                                                          6”A\l”nA”